Citation Nr: 0600094	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 2004 rating decision denied the 
veteran's claim, and he perfected an appeal of the decision.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran related at the hearing that there was no specific 
in-service incident or injury to which his constant back pain 
is related.  He attributed it to the rigors involved with 
handling heavy artillery ammunition and working with the 
artillery guns.  He also related that he sustained a back 
injury in childhood, but it fully resolved prior to his 
induction into active service.  He participated in sports in 
school and other activities without limitation.  He denied 
any post-service injury, as his post-service employment did 
not involve heavy lifting.

An undated and an April 1951 Report of Physical Examination 
For Pre-Induction reflects no notation of a pre-service back 
injury, and the veteran's spine was assessed as normal.  The 
service medical records reflect no entries for back 
complaints or treatment, and the veteran related that he did 
not seek treatment in service.   The June 1953 Report of 
Physical Examination For Separation reflects the veteran 
reported that his back gave him trouble.  Physical 
examination was negative, and his spine was assessed as 
normal.

The September 2003 VA examination report reflects that the 
veteran related that, at about age 10, he fell off of a 
stool, injured his back, he had experienced intermittent pain 
since, and that the pain became more frequent and severe 
during his active service.  Physical examination revealed 
some limitation of motion but no tenderness or spasm of the 
lumbar spine.  The examiner rendered a diagnosis of low back 
strain, but did not opine as to any relationship between the 
veteran's diagnosed condition and his active service.

In light of the fact that the examination at separation 
reflects that the veteran reported complaining of back 
problems, the Board finds that the duty to assist in this 
case entails obtaining a nexus opinion from a qualified 
examiner.  38 C.F.R. § 3.159(c).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the veteran reported that he sought treatment in 
the mid-1960s from a VA medical center in Brooklyn, New York.  
In fact, a 1967 VA Form 10-7131 from what appears to be the 
VAMC Brooklyn requests information from the RO regarding 
service connection status.  The top portion of the form 
appears to show the words "back instability-low grade 
arthritis," suggesting that the veteran was seeking 
treatment for back complaints at that time.  Thus, the Board 
finds that records from Brooklyn VAMC since service should be 
requested, to include a search of any archived records if 
necessary.  Id.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder, especially within one year of 
his active service or in the years 
immediately after.  After securing the 
necessary release, the RO should obtain 
these records.  Specifically, the RO 
should request VA treatment records from 
the VAMC in Brooklyn, New York, from 
service discharge to the present.  A 
search of archived records should be 
conducted if necessary.  If the records 
are not available, a notation to that 
effect should be placed in the claims 
file and the veteran notified of the 
problem.

2.  After the above is complete, the 
veteran should be afforded a VA 
examination by an appropriate examiner to 
determine the etiology of any diagnosed 
back disorder.  The claims folder should 
be made available to the examiner as part 
of the examination.  All necessary 
studies and tests should be conducted, 
and the results described in detail.  
Request the examiner(s) to render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that any diagnosed back disorder 
is related to the veteran's active 
service or to some other event.  Any 
opinion should be fully explained and the 
rationale provided.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

